United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 March 27, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-60211
                           Summary Calendar



MUHAMMAD MASROOR KHAN,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                      Respondent.
                         ____________________

               On Petition for Review from an Order of
                   the Board of Immigration Appeals
                              A79 556 295
                         _____________________

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Muhammad Masroor Khan is a citizen of Pakistan.     He petitions

for review from an order from the Board of Immigration Appeals

(“BIA”) affirming the decision of the Immigration Judge (“IJ”).

The IJ denied his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”).          The

IJ determined that (1) Khan’s claim for asylum was time barred; (2)

the harm suffered by Khan in the past did not rise to the level of

persecution; and (3) Khan had not established a well-grounded fear

     *
        Pursuant to 5th Cir. R. 47.5, this Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
of future persecution. For the reasons set forth below, we dismiss

the asylum claim and deny the petition as to the remaining claims.

       First, we do not have jurisdiction to review Khan’s asylum

claim because the BIA found those claims time barred.                 See 8 U.S.C.

§ 1158(a)(3) (“No court shall have jurisdiction to review any

determination        of   the     Attorney     General   under   paragraph       (2)

[providing for exceptions, including the time bar, to an alien's

right to apply for asylum].”); see also Zhu v. Ashcroft, 382 F.3d

521,    527   (5th   Cir.    2005)     (remanding   to   the   BIA    because    its

affirmance without opinion left the court with "no way of knowing

whether the BIA affirmed the IJ’s decision on a nonreviewable

basis, i.e., untimeliness, or a reviewable basis, i.e., the merits

of [the] asylum claim”).          The BIA explicitly stated in its decision

that the IJ “correctly found that [Khan] is time-barred for asylum

as     his    application       was    filed   beyond    the   one-year     filing

deadline . . . , and we find that he does not qualify for an

exception to the filing deadline.”

       Khan additionally argues that a recently enacted Immigration

and Nationality Act (“INA”) provision enables this Court to review

his asylum claim.          See 8 U.S.C. § 1252(a)(2)(D).             The provision

states, “Nothing in . . . this Act . . . which limits or eliminates

judicial      review,     shall   be    construed   as   precluding     review   of

constitutional claims or questions of law raised upon a petition

for review filed with an appropriate court of appeals . . . .”                   Id.


                                           2
This exception to section 1158(a)(3)’s limitation on judicial

review is not applicable in this case.   See Bregu v. Gonzales, 2006

U.S. App. LEXIS 2546, at *3 (5th Cir. Jan. 31, 2006) (unpublished).

Accordingly, we cannot hear Khan’s asylum claim.

     The BIA’s decision denying Khan withholding of removal and

relief under the CAT, however, is reviewable by this Court.      See 8

U.S.C. § 1252; Roy v. Ashcroft, 389 F.3d 132, 135 (5th Cir. 2004).

This Court also reviews the decision of the IJ because it was

adopted by the BIA.    See Mikhael v. INS, 115 F.3d 299, 302 (5th

Cir. 1997).   “[T]he BIA will be reversed only when the evidence is

‘so compelling that no reasonable fact finder could fail to find’

the petitioner statutorily eligible for relief.”   Roy, 389 F.3d at

138 (quoting INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992)).

     To obtain withholding of removal under the INA, an applicant

“must show that it is more likely than not that his life or freedom

would be threatened by persecution” based on his political opinion,

race, religion, nationality, or membership in a particular social

group.   Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002)

(internal quotation omitted).   Under the CAT, an alien must show

that “it is more likely than not that he or she would be tortured

if removed to the proposed country of removal.”    Id. at 907.

     Khan contends the BIA’s affirmance of the IJ’s decision is not

supported by substantial evidence. He claims he has shown that (1)

he suffered past persecution; (2) he more likely than not would be


                                 3
subjected to persecution if he returned to Pakistan; and (3) he

more likely than not would be targeted for torture if he returned

to Pakistan.      The record reflects that Khan was subjected to two

attacks by a rival political faction.             In the first, he was beaten

and required medical treatment.             In the second, he was shot at

during a drive-by shooting. He reported the second incident to the

police, who did not pursue an investigation.               After these events,

Khan went abroad for several months but returned to Pakistan for a

period of seventeen months.            During that time, he suffered no

attacks.     Khan      then   left    for   the   United      States.      Shortly

thereafter, he returned once again to Pakistan for a few weeks.

Again, he did not encounter any problems.                The record does not

compel a finding that Khan more likely than not will suffer

persecution upon return to Pakistan.              He also fails to meet the

“higher    bar”   of    showing      that   he    will   be    tortured.       Id.

Accordingly, he has failed to show the BIA’s decision was not

supported by substantial evidence.           See Mikhael, 115 F.3d at 302.

     Based on the foregoing, Khan’s asylum claim is DISMISSED, and

his petition for review as to the remaining claims is DENIED.

     DISMISSED in part; DENIED in part.




                                        4